Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Zac Kelton on 4/12/22.

The application has been amended as follows: 
1.	(Currently Amended) A system comprising:
a processor; and
a memory including instructions that are executable by the processor for causing the processor to:
receive a request to generate a dependency tree for a target software application;
identify a set of software applications on which the target software application is dependent based on information included in a specification for the target software application;
generate the dependency tree for the target software application, the dependency tree including a plurality of nodes corresponding to the set of software applications, wherein each node in the plurality of nodes includes first textual information specifying a respective software application in the set of software applications on which the target software application is dependent, wherein each node in the plurality of nodes also includes second textual information specifying a subpart of the respective software application on which the target software application is dependent, , and wherein a single node of the plurality of nodes includes the first textual information specifying the respective software application on which the target software application is dependent and includes the second textual information specifying at least two subparts of the respective software application on which the target software application is dependent; and
test the target software application using the dependency tree by, for at least one node of the plurality of nodes in the dependency tree:
extracting the second textual information from the at least one node;
selecting a predefined testing template from among a plurality of predefined testing templates based on the subpart specified in the second textual information; and
testing at least a portion of the target software application by executing the predefined testing template.

2.	(Canceled)

3.	(Canceled)

4.	(Previously Presented) The system of claim 1, wherein the memory further includes instructions that are executable by the processor for causing the processor to test the target software application by executing a respective testing template corresponding to each subpart included in the dependency tree in an order determined based on a position of a corresponding software application within the dependency tree.

5.	(Previously Presented) The system of claim 4, wherein the memory further includes instructions that are executable by the processor for causing the processor to test the target software application based on all of the software applications on a particular level of the dependency tree before testing the target software application based on any of the software applications on a level dependent upon the particular level.

6.	(Previously Presented) The system of claim 1, wherein the memory further includes instructions that are executable by the processor for causing the processor to, for a node of the plurality of nodes in the dependency tree:
extract the second textual information from the node;
determine, based on the second textual information, a type of dependency between the target software application and the respective software application represented by the node;
select a testing template from among a group of testing templates based on the type of dependency, wherein the group of testing templates includes different testing templates for different types of dependencies associated with the respective software application; and
test at least a portion of the target software application by executing the respective testing template.

7.	(Previously Presented) The system of claim 1, wherein the subpart includes one or more containers of the respective software application upon which the target software application is dependent.

8.	(Canceled)

9.	(Currently Amended) A method comprising:
receiving, by a computing device, a request to generate a dependency tree for a target software application;
identifying, by the computing device, a set of software applications on which the target software application is dependent based on information included in a specification for the target software application;
generating, by the computing device, the dependency tree for the target software application, the dependency tree including a plurality of nodes corresponding to the set of software applications, wherein each node in the plurality of nodes includes first textual information specifying a respective software application in the set of software applications on which the target software application is dependent, wherein each node also includes second textual information specifying a subpart of the respective software application on which the target software application is dependent, or a container of the respective software application on which the target software application is dependent, and wherein a single node of the plurality of nodes includes the first textual information specifying the respective software application on which the target software application is dependent and includes the second textual information specifying at least two subparts of the respective software application on which the target software application is dependent; and
testing, by the computing device, the target software application using the dependency tree by, for at least one node of the plurality of nodes in the dependency tree:
extracting the second textual information from the at least one node;
selecting a predefined testing template from among a plurality of predefined testing templates based on the subpart specified in the second textual information; and
testing at least a portion of the target software application by executing the predefined testing template.

10.	(Canceled)

11.	(Canceled)

12.	(Previously Presented) The method of claim 9, further comprising testing the target software application by executing a respective testing template corresponding to each subpart included in the dependency tree in an order determined based on a position of a corresponding software application within the dependency tree.

13.	(Previously Presented) The method of claim 9, further comprising testing the target software application based on all of the software applications on a particular level of the dependency tree before testing the target software application based on any of the software applications on a level dependent upon the particular level.

14.	(Previously Presented) The method of claim 9, wherein each node of the dependency tree comprises additional information about a dependency of the target software application upon the respective software application associated with the node.

15.	(Previously Presented) The method of claim 9, wherein the subpart includes one or more containers of the respective software application upon which the target software application is dependent.

16.	(Previously Presented) The method of claim 9, wherein the dependency tree for the target software application comprises only the target software application if the set of software applications is empty.

17.	(Currently Amended) A non-transitory computer-readable medium comprising program code executable by a processing device for causing the processing device to:
receive a request to generate a dependency tree for a target software application;
identify a set of software applications on which the target software application is dependent;
receive a set of dependency trees corresponding to the set of software applications;
combine the set of dependency trees into the dependency tree for the target software application at a plurality of nodes corresponding to the set of software applications, wherein each node of the plurality of nodes includes first textual information specifying a respective software application in the set of software applications and includes second textual information that specifies a subpart of the respective software application on which the target software application is dependent, wherein a single node of the plurality of nodes includes the first textual information specifying the respective software application and includes the second textual information specifying at least two subparts of the respective software application on which the target software application is dependent; and
test the target software application using the dependency tree by, for each node of the plurality of nodes:
extracting the second textual information from the node;
selecting a respective testing template from among a group of testing templates based on the subpart specified in the second textual information contained in the node; and
testing at least a portion of the target software application by executing the respective testing template.

18.	(Canceled)

19.	(Canceled)

20.	(Previously Presented) The system of claim 1, wherein a node of the plurality of nodes includes additional information indicating a type of dependency between the target software application and the respective software application that corresponds to the node.

21.	(Previously Presented) The method of claim 9, wherein a node of the plurality of nodes includes additional information indicating a type of dependency between the target software application and the respective software application that corresponds to the node.

22.	(Canceled)

23.	(Canceled)

24.	(Currently Amended) The non-transitory computer-readable medium of claim [[19]]17, further comprising program code that is executable by the processing device for causing the processing device to test the target software application by:
selecting at least two testing templates based on and corresponding to the at least two subparts identified in the second textual information of the single node; and
executing the at least two testing templates to test the target software application based on at least two subparts.

25.	(Currently Amended) The non-transitory computer-readable medium of claim [[19]]17, wherein the at least two subparts include a first type of subpart and a second type of subpart that is different from the first type of subpart.

26.	(Previously Presented) The non-transitory computer-readable medium of claim 25, wherein the first type of subpart is a library and the second type of subpart is a container.

27.	(Previously Presented) The system of claim 1, wherein the predefined testing template is configured for causing the subpart to be made unavailable to the target software application.

28.	(Previously Presented) The system of claim 27, wherein the predefined testing template is configured for causing the subpart to be shutdown or renamed.

29.	(New) The system of claim 1, wherein the at least two subparts include a first type of subpart and a second type of subpart that is different from the first type of subpart.

The following is an examiner’s statement of reasons for allowance:
The closest prior art (e.g. US 10,642,719 to Balasubramanian et al., US 2015/0278075 to Loganathan, US 2019/0227794 to Mercille et al.) discloses or suggests:
receiving, by a computing device, a request to generate a dependency tree for a target software application (Balasubramanian col. 23, lines 50-58 “the monitoring device may build a dependency map for the target application”);
identifying, by the computing device, a set of software applications on which the target software application is dependent based on information included in a specification for the target software application (Balasubramanian col. 23, lines 59-60 “identify dependencies of the target application”);
generating, by the computing device, the dependency tree for the target software application, the dependency tree including a plurality of nodes corresponding to the set of software applications (Balasubramanian col. 28, lines 57-64 “building the dependency map … may include adding the one or more first APIs”, col. 5, lines 44-46 “an API provided by another application”), wherein each node in the plurality of nodes includes first textual information specifying a respective software application in the set of software applications on which the target software application is dependent, wherein each node also includes second textual information specifying a subpart of the respective software application on which the target software application is dependent, 
testing, by the computing device, the target software application using the dependency tree by (Balasubramanian col. 26, lines 8-16 “configure the monitoring application to monitor the target application and its dependencies”, col. 44, lines 24-26 “a monitoring device may perform tests … in the … dependencies”), for at least one node of the plurality of nodes in the dependency tree:
extracting the second textual information from the at least one node (Balasubramanian col. 47, lines 42-47 “determining one or more dependencies”);
selecting a predefined testing template from among a plurality of predefined testing templates based on the subpart specified in the second textual information (Loganathan par. [0005] “generate a test case template by receiving a selection … of an object class to be tested”); and
testing at least a portion of the target software application by executing the predefined testing template (Balasubramanian col. 26, lines 8-16 “col. 44, lines 24-26 “a monitoring device may perform tests”, Loganathan par. [0004] “execution of the automated test”).

The closest prior art does not fairly disclose or suggest:
generating, by the computing device, the dependency tree for the target software application, the dependency tree including a plurality of nodes corresponding to the set of software applications, wherein each node in the plurality of nodes includes first textual information specifying a respective software application in the set of software applications on which the target software application is dependent, wherein each node also includes second textual information specifying a subpart of the respective software application on which the target software application is dependent, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/             Primary Examiner, Art Unit 2199